DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/1/2020 wherein claims 12-14, 17 and 24-27 have been amended.
Claims 12-14, 17 and 24-27 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 12/1/2020 overcomes the rejection of claims 12-14, 17 and 24-27 made by the Examiner under 35 USC 103 over Fukumoto et al. (US 2003/0035034) in view of PateletaL (US 5981651), Tyvoll et al. (US 2002/0112643) and Swanson et al. (US 5491502).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2015/0042733) in view of Muskens (US 2007/0139508; of record).
Aoyama teaches a water-based ink for ink jet printing. The composition is to comprise a moistening agent such as propylene glycol and dipropylene glycol in an amount of 5-50% by weight, a 1,2 alkandiol such as propanediol and hexanediol and combinations thereof (see [0023]) in an amount of between 8-25% by weight (see [0024]) and a surfactant such as polyoxyethylene sorbitan monooleate (a polyoxyalklene sorbitan monooleate) in an amount of 0.1-7% by weight (see [0031]). Water is to be present in the composition in an amount ranging from 40-80% by weight (see [0021]) and most Examples include water in an amount of about 65% (see Examples 1 and 2, for example). The ink component may be a blue (cyan), red (magenta) or yellow pigment (see [0016] and [0018]) wherein the ink component is to be present in an amount of between 2-10% (see [0019]). Lastly, the Examples of Aoyama appear to be free of non-cosmetically approved ingredients. 
Thus, in all, Aoyama’s ink composition comprises a red/blue/yellow pigment, dipropylene glycol (moistening agent), propanediol and hexanediol (improve chromatics), polyoxyethylene sorbitan monooleate (surfactant) and water would have been obvious. As it pertains to the claimed concentrations, as the ranges of Aoyama overlap with the claimed ranges, one of ordinary skill in the art could have readily identified useful concentrations with a reasonable 
Aoyama fails to teach the composition as being present within an ink jet pen structure.
Muysken is directed to a hand held ink jet printer wherein the printer device contains a reservoir for ink material to be ink-jetted.  Such a device is useful over a stationary printing device as it enable ones to have a printer anywhere they like and still achieve high quality printing output (see [0003]) Thus, it would have been obvious to use the portable ink jet device of Muyskens to deliver the Aoyama’s inkjet ink compositions with a reasonable expectation for success in reducing the overall size of the printing apparatus. 
In regards to the banding and graininess score, such is related to a product produced from a method of using the claimed product. While such parameters would clearly be desired to be minimized if not completely done away with, such limitations are reflective of the product utilized by the intended method of using the claimed product and not so much the structure or the composition claimed. Such is related to an intended use of the composition and is seen as a necessary outcome when using the composition in such a way. See MPEP 2111.02(II).
As it pertains to the ‘consisting essentially of’ language, according to MPEP 2111.03(III), limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. However, as it currently stands, it is not clear how Aoyoama’s composition or components would affect the basic functioning of the claimed composition. As such, the burden is on Applicant to show how the Aoyama’s general inkjet composition is materially different from that of the claims in the context of “consisting essentially of” as recited by the instant claims.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyama et al. (US 2015/0042733) in view of Muskens (US 2007/0139508; of record) as applied to claims 12-14, 17 and 24 above, and further in view of Fukumoto et al. (US 2003/0035034; of record).
Aoyama and Muskens fail to teach the cyan dye is selected from the group consisting of FOOD BLUE 2; ACID BLUE 5, ACID BLUE 9, and BRILLIANT BLUE, the magenta dye is selected from the group consisting of ACID RED 26, ACID RED 27, ACID RED 33, ACID RED 52, ACID RED 87, ACID RED 92 ACID RED 94, and ACID VIOLET 9 and the yellow dye is selected from the group consisting of ACID YELLOW 1, ACID YELLOW 11, ACID YELLOW 23, ACID YELLOW 40, and ACID YELLOW 73.
Fukumoto, like Aoyama, is directed to compositions for ink jet printing wherein the composition comprises a dye component in an amount of from 0.5-10% by weight (see [0061]), polyhydroxy compounds such as propylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol and butylene glycol (see [0116]) in an amount of from 5-40% by weight and surfactants such as polyoxyethylene sorbitan fatty acid esters (see [0064]). Water is to be a carrier. The composition is to be contained in a cartridge.
Table 1 provides relevant compositions: 
    PNG
    media_image1.png
    597
    707
    media_image1.png
    Greyscale

Table 1 teaches various ink formulations. Formulation A3, for example, comprises 3.9% Acid Yellow 23, 1.2% Acid Red 52 and 0.6% Acid Blue 9. Thus, it would have been obvious to modify Aoyama so as to include dye components such as Acid yellow 23, Acid Red 52 and Acid Blue 9 with a reasonable expectation for success in imparting a coloring benefit to the final composition. The selection of a known material based on its suitability for its intended use is evidenced of obviousness. See MPEP 2144.07.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611